UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7743



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,


          versus


JOSEPH LEWIS PULLEN, SR.,

                                            Defendant - Appellant.



                            No. 03-7783



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,


          versus


JOSEPH LEWIS PULLEN, SR.,

                                            Defendant - Appellant.



                            No. 03-7784



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


JOSEPH LEWIS PULLEN, SR.,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-01-133)


Submitted: February 12, 2004            Decided:    February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Lewis Pullen, Sr., Appellant Pro Se. Gurney Wingate Grant,
II, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

           In these consolidated appeals, Joseph Lewis Pullen, Sr.,

appeals   the   district    court’s   orders       denying   his   motion   for

electronic monitoring/home incarceration, denying his motion for

personal recognizance bond pending appeal, and denying his motion

for reconsideration for electronic monitoring/home confinement. We

have   reviewed   the      record   and     find    no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Pullen, No. CR-01-133 (E.D. Va. Sept. 15, 2003;

Sept. 26, 2003; Nov. 3, 2003).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                    - 3 -